DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obata et al. (JP 2016-008230), wherein the machine English translation is used for citation, in view of Sakai et al. (WO 2016/117624), wherein the machine English translation is used for citation.
Regarding claims 1 and 4; Obata et al. teaches a thermosetting material, which contains the following components (A) to (C), and exhibits shear viscosity of 1 Pa·s or more and 500 Pa·s or less at 10 s-1 at 25°C, and a shear rate of 0.3 Pa·s or more and 100 Pa·s at 100 s-1 at 25°C.  Obata et al. teaches the component (A) is a substituted or unsubstituted (meth) acrylate compound having an ester-bonded alicyclic hydrocarbon group having 6 or more carbon atoms having a viscosity of 1 to 300 mPa·s at 25°C, (B) is a spherical silica, and (C) is a white pigment [0006, #1].
Obata et al. teaches a white pigment, however fails to teach a black pigment is employed.  Sakai et al. teaches a resin composition for use in molding reflective members, wherein a white or black pigment is employed [p2, line72-73].  Obata et al. and Sakai et al. are analogous art because they are both concerned with the same field of endeavor, namely reflective resin materials suitable for use in light emitting diodes.  At the time of filing, a person of ordinary skill in the art would have found it obvious to add a carbon black pigment [p6, line233], as taught by Sakai et al., to the resin of material of Obata et al., and would have been motivated to do so in order to impart the color tone and reduce light reflectance of the cured product [p6, line230-232].  Sakai et al. further teaches that a cured product having such a reduced light reflectance is also used as a reflector for an LED for a specific purpose [p6, line230-232].
Regarding claim 2; Obata et al. teaches he content of the component (B) is 10 to 90% by mass and the content of the component (C) is 1 to 80% by mass with respect to the total of 100% by mass of the components (A) to (C) [0006, #1].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ component (B) in an amount of, for example 50% by mass, and component (C) in an amount of, for example 10% by mass, and would have been motivated to do so since Obata et al. teaches the composition suitably contains 10 to 90% by mass of component (B) and 1 to 80% by mass of component (C).
Regarding claim 3; Obata et al. teaches The (meth) acrylate compound is one or more selected from a substituted or unsubstituted adamantyl group, a substituted or unsubstituted norbornyl group [0006, #3].
Regarding claim 5; Obata et al. teaches the composition further contains one or more components selected from the following components (D) to (F), and the content of the component (A) is 1 to 80% by mass and the content of component (B) is 10 to 90% by mass with respect to a total of 100% by mass of the components (A) to (F).  Obata et al. teaches component (D) is a monofunctional (meth) acrylate compound having (meth) acrylic acid or polar group, component (E) is a monofunctional (meth) acrylate compound, and component (F) is a polyfunctional (meth)acrylate compound [0006, #4].
Regarding claims 6 and 7; Obata et al. teaches the spherical silica is surface-treated with (meth) acrylic silane and has an average particle diameter of 0.1 to 100 microns [0006, #4, #5].
Regarding claim 8; Obata et al. teaches the composition may further comprise component (H), nanoparticles selected from silver, gold, silicon, and silicon carbide [0048].
Regarding claim 9; Obata et al. teaches a method for molding a thermosetting material, comprising supplying the thermosetting composition into a plunger, the thermosetting composition filled in the plunger, filling the thermosetting material supplied in the plunger into a cavity within a mold by the plunger, and a step of thermosetting (thermally curing) the thermosetting composition in the cavity, and a step of extruding (taking out) the thermosetting resin [0006, #7; 0084]. 
Regarding claim 10; Obata et al. teaches the mold temperature of the cavity portion is 100°C. or higher and 180°C or lower [0006, #9].
Regarding claim 11; Obata et al. teaches in the step of filling the cavity in the mold with the plunger by the thermosetting composition filled in the plunger, the thermosetting composition is passed through a flow path whose temperature is controlled to 50°C or lower [0006, #10].
Regarding claim 12; Obata et al. teaches in the step of filling the cavity in the mold by the plunger with the thermosetting composition filled in the plunger, the flow of the thermosetting composition in the flow path between the plunger and the cavity. The method for producing a thermosetting resin has a gate system that blocks heat transfer [0006, #11].
Regarding claim 13; Obata et al. teaches the gate of the gate system is opened, the cavity in the mold is filled with the thermosetting composition, and the thermosetting increases the injection pressure of the thermosetting composition after the start of curing and holds the pressure before the completion of curing, wherein the gate of the gate system is closed to complete the thermosetting (thermal curing) [0006, #12].
Regarding claim 14; Obata et al. teaches wherein the filling step and the thermosetting step are performed within 0.2 minutes to 3 minutes [0006, #13].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 15/734403 in view of Sakai et al. (WO 2016/117624), wherein the machine English translation is used for citation. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely a thermosetting composition and a method for manufacturing a molded article.  The essential difference between the instant application and the copending application is that the instant application requires a black pigment, while the copending application requires a white pigment.  Sakai et al. teaches a resin composition for use in molding reflective members, wherein a white or black pigment is employed for reflectance [p2, line72-73].  Therefore, Sakai et al. teaches that white and black pigments are functional equivalents for the purpose of functioning as a reflective pigment in resin compositions.  It is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767